Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					15-16 July 1822
				
				July 15th. Mr Sergeant called and talked of Paris in such exstacies, that my old suspicion returned as it regards a foreign Mission—Ewing told me that Mr. Calhoun was gone to Newport—We heard he was not going—rode out on the Ridge road which is lined with beautiful Country seats one of which Sergeant has hired for the Summer. He seems desirous of purchasing it as he say’s Country Seats are dog cheap—When we returned we found Major Jackson with his Wife and daughter had called twice—I am to accompany Mrs. Meredith to Borden Town to visit Mrs. Hopkinson, when there I intend weather permitting to see Count Survilliers place—But Mrs: Harrison says it is five miles round and he makes his visitors walk round it—before breakfast which would be quite too much for me—I was pleased to see the advertisement of Judge Washington which does him honour. No Republicanism can sanction such barefaced impropriety and disrespect; and it is fortunate that we here and there find characters, who have sufficient firmness of mind to resist such abominable encroachments—16 Major Jackson called—He is very much broke and both himself and his Wife suffering deep affliction for the loss of his daughter a fine girl of eighteen—.The whole Willing connection are as kind and attentive as possible—and have met our poor sick brother like relations which has been very gratifying to him, as he passed much of his youth in their society, indeed under their protection—Mr: Dix and Mr. Kirby have just been and informed me of the death of poor Mr. Torres, which it is said was accelerated by his visit to Washington—He lived just long enough to obtain his point, and expired in the full enjoyment of all his honours. He was much esteemed and respected here—God rest his Soul—The Fortunes of Nigel occupy public attention more than any thing at the present moment—It was published yesterday and it is understood there is another work in the Press in Edinburgh by the same Author It would seem that it was as easy for him to write, as for others to read. Genl Brown is gaining ground very slowly; but his spirits sink a little under the low system of his Physicians—They allow him a cup of Tea and a bit of dry toast twice a day, with two small Custards for his dinner—He does not leave his Chamber—You cannot think how much my mind is relieved by the assurance that I have not the Dropsy. I do not feel any particular terrors at the idea of death—but the idea of living long a burthen to myself, and my friends; with a decidedly incurable disease was more than my phylosophy could bear—This no doubt is a great weakness, but I am not ashamed to acknowledge it—The Dr. say’s the case was altogether an extraordinary one—Mrs. & Miss Steward visitted us She enquired particularly after you, and the Smith family: observing that your Sister was the most beautiful Woman she knew—Your Letter was brought me just before dinner dated 13: I cannot think how it happens that the letters are always a day too late—I am very uneasy about you, having had no idea from Johnson’s letter that your indisposition had lasted more than a few hours—You will I trust resume the remedies of Dr Holbrook should they be required, and especially attend to taking the bark at least once a day; and you know how essential attention is to diet, particularly fruit and Vegetables—Corn I much fear has been the cause of Indisposition to both your father and yourself—I last Eveng. mentioned to your Uncle my plan of returning home the next week—But he is so sick to  day that I know not what to do as I believe this information contributed not a little to the relapse—I see by the Boston Papers poor Mr Frisbie is dead—Had he been sick any time? I am very anxious to hear from John and Geo Charles and wonder much at their not writing—If I remain I shall in future write in the form of journal both for you or your father as I do not wish either to Seize or to add, to his labours—This morning I met Genl Scott who told me he left you both very well, and Mr. A looking better than he had done for sometime. Pray write me if he is likely to visit Boston—Should he I will accompany him and return here in Septbr. to attend him in his confinement which will probably not last more than a week—I have already written about my Corsetts, and desired to have them sent by the first opportunity—do you frequent the Theatre much and are you pleased at all with the performances. The new one that is now erecting here will be handsome as to the external: how it will be finished inside is yet to be decided—I am in the utter astonishment at the dirt and filth of this boasted City, whose police is certainly very remiss, notwithstanding Mr. Anduaga was astonished to see people sweep their Pavement—This is a queer observation for a man who I believe has lived in Holland; but I suppose he had stayed long enough at home to have be surprized at the sight of cleanliness any where—I you are too unwell to write I charge you to tell Mrs. Thornton to whom I beg to be remembered to write me immediately—Love to allCouchman begs to be remembered to the family
				
					L. C. A—
				
				
			